DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2022 has been entered.
 
Status
This Office Action is responsive to claim amendments filed for No. 16/959,002 on November 23, 2022. Please note: Claims 18, 20-22, 24 and 26-28 have been amended, claims 1-17 and 30-36 have been cancelled, and claims 38 and 39 have been newly added. Claims 18-29 and 37-39 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The previous objections to the abstract of the disclosure are hereby withdrawn since the abstract of the disclosure, submitted on November 23, 2022, overcomes the objections.

Claim Objections
The claim objections are hereby withdrawn since the amended claims, submitted on November 23, 2022, overcome the objections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-22, 24-28 and 37-39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takasugi (US 20200082762 A1).

Regarding Claim 18, Takasugi teaches:
A driving control method (See the disclosed driving method related to FIG. 27, as will be described further below) of a display panel (FIG. 1), the display panel comprising a display area (AA) (See FIG. 1 and paragraph [0032]) having a plurality of rows (HL1 – HL(n)) of pixels (P) (See FIG. 1 and paragraph [0033]), the display area being divided into N sub-display areas, N being equal to or greater than 2 and being an integer  (See paragraph [0060] and FIG. 10: the display area is divided into N sub-display areas, where N = 2 in FIG. 10), the display panel further comprising a gate driver (FIG. 1: 500; FIG. 10: 13), the gate driver comprising N shift register groups in one-to-one correspondence with the N sub-display areas (See FIG. 15: N=2 shift register groups in one-to-one correspondence with the N sub-display areas (region A and region B)), each shift register group comprising a plurality of shift registers (ST) which are cascaded and in one-to-one correspondence with a plurality of rows of pixels within the corresponding sub-display area  (See FIG. 15: the shift register groups are in one-to-one correspondence with a plurality of rows of pixels within the corresponding sub-display area), each shift register being configured to output a waveform (See paragraph [0068]: each shift register ST outputs a waveform (a gate signal)) comprising a first level for controlling a row of pixels corresponding to the shift register to emit light (See paragraph [0057] and FIG. 3: a first level corresponds to the level of scan1 during the light emission interval Te, controlling a row of pixels corresponding to the shift register to emit light) and a second level for controlling the row of pixels corresponding to the shift register to not emit light (See paragraph [0056] and FIG. 3: a second level corresponds to the level of scan1 during the programming interval Tp, controlling the row of pixels corresponding to the shift register to not emit light), wherein the driving control method comprises steps of:
receiving (See paragraph [0035] and [0039], lines 1-10: the timing controller 200 receives image data DATA) a luminance parameter (See paragraph [0036] and [0096]: the timing of the (black data insertion (BDI) driving corresponds to a luminance parameter);
determining a first waveform provided only to a first shift register group (See paragraph [0061], lines 1-14: CLKA corresponds to an i-th waveform provided only to a first shift register group) for a frame period of a current frame according to the luminance parameter (See paragraph [0094] and FIG. 27: for a frame period of a current frame, the first waveform is provided according to the luminance parameter (the timing of BDI). Specifically, the first waveform (CLKA) is determined based on the selected clock signal group applied to the current frame. The current frame may be any of the frames after frame #1 in FIG. 27), the first waveform comprising a second level pulse (See paragraph [0072]: SCCLK for group A corresponds to the first waveform, where the first waveform comprises a second level pulse during PC in FIGS. 19-26A) for controlling a writing of a data voltage (See paragraph [0056] and FIG. 3: the second level pulse of SCCLK controls SCAN to writing a data voltage) and at least one second level pulse thereafter (See paragraph [0072]: SCCLK for group A corresponds to the first waveform, where the first waveform comprises at least one second level pulse during BDI in FIGS. 19-26A) for adjusting luminance, and different luminance parameters corresponding to different first waveforms (See paragraph [0095]: the timing of BDI is for adjusting luminance, and different luminance parameters (different timings of BDI) corresponding to different first waveforms, as shown in FIGS. 19-26A);
determining a k-th waveform provided only to a k-th shift register group (See paragraph [0061], lines 1-14: CLKB corresponds to an k-th waveform provided only to a k-th shift register group) for the frame period of the current frame (See paragraph [0094] and FIG. 27: the current frame may be any of the frames after frame #1 in FIG. 27), according to a first waveform provided only to the first shift register group for a frame period of a previous frame (See paragraph [0094]: since the k-th waveform depends on the selection of a different clock signal group than the previous frame, it depends on a first waveform provided only to the first shift register group for a frame period of a previous frame (dictated by the clock signal group of the previous frame), where the previous frame is a one of the frames prior to the current frame after frame #1) and the first waveform provided only to the first shift register group for the frame period of the current frame (See paragraph [0063]: since the phases of the clock group A the clock group B are separated from each other, the k-th waveform depends on the first waveform provided only to the first shift register group for the frame period of the current frame, so that the phase of the kth waveform is appropriately separated from the first waveform), where N≥k≥2 and k is an integer (The Examiner is interpreting k=2); and
for the frame period of the current frame, providing the determined first waveform only to the first shift register group, and providing, from k=2 to k=N, the determined k-th waveform only to the k-th shift register group (See FIGS. 19-26A, showing for the frame period of the current frame, providing the determined first waveform (belonging to group A) only to the first shift register group, and providing, from k=2 to k=N, the determined k-th waveform (belonging to group B) only to the k-th shift register group) (See FIG. 15, showing the determined first waveform CLKA only being provided to the first shift register group, and providing, from k=2 to k=N, the determined k-th waveform CLKB only to the k-th shift register group), 
wherein the sub-display area corresponding to the first shift register group to the sub-display area corresponding to the N-th shift register are sequentially arranged in a column direction (See FIG. 10, showing that the sub-display area region A corresponding to the first shift register group to the sub-display area region B corresponding to the N-th shift register are sequentially arranged in a column direction), and the plurality of rows of pixels in each sub-display area are sequentially and consecutively arranged in the column direction (See FIG. 1, showing that the plurality of rows of pixels HL1 – HL(n) in each sub-display area are sequentially and consecutively arranged in the column direction), 
wherein the step of providing the first waveform only to the first shift register group for the frame period of the current frame (See the above discussion of this step) comprises: providing the first waveform to a first shift register of the first shift register group (See FIG. 15: the first waveform CLKA is provided to a first shift register STG1 of the first shift register group), the first shift register of the first shift register group outputting the received first waveform only to the row of pixels corresponding thereto (See paragraph [0070], lines 1-7 and FIG. 15: the first shift register STG1 of the first shift register group outputs the received first waveform only to the row of pixels corresponding thereto as SCAN(i)) with a delay of one row period (See paragraph [0085] and FIGS. 19-26A: SCCLKA1 is output beginning at the period PC then the data write period begins at the period 1; See FIG. 5: there is a delay of one row period 1H between PRE1 and the outputting of scan signal), and then remaining shift registers of the first shift register group each outputting the received first waveform only to the row of pixels corresponding thereto (See paragraph [0070], lines 1-7 and FIG. 16: remaining shift registers of the first shift register group each outputting the received first waveform only to the row of pixels corresponding thereto in the same manner as the first shift register STG1 of the i-th shift register group, as discussed above) with a sequential delay of one row period (See paragraph [0085] and FIGS. 19-26A: SCCLKA1 is output beginning at the period PC then the data write period begins at the period 1; See FIG. 5: there is a delay of one row period 1H between PRE1 and the outputting of scan signal; The remaining shift registers of the shift register group each output the received first waveform to the row of pixels corresponding thereto with a sequential delay of one row period 1H in the same manner as the first shift register STG1 of the first shift register group, as discussed above), 
wherein the step of providing, from k=2 to k=N, the k-th waveform only to the k-th shift register group for the frame period of the current frame (See the above discussion of this step) comprises: providing the k-th waveform to a first shift register of the k-th shift register group (See FIG. 15: the k-th waveform CLKB is provided to a first shift register STGn-1 of the k-th shift register group), the first shift register of the k-th shift register group outputting the received k-th waveform only to the row of pixels corresponding thereto (See paragraph [0070], lines 1-7 and FIG. 15: the first shift register STG1 of the k-th shift register group outputting the received k-th waveform only to the row of pixels corresponding thereto as SCAN(i)) with a delay of one row period (See paragraph [0085] and FIGS. 19-26A: SCCLKB1 is output beginning at the period PC then the data write period begins at the period 1; See FIG. 5: there is a delay of one row period 1H between PRE1 and the outputting of scan signal), and then remaining shift registers of the k-th shift register group each outputting the received k-th waveform only to the row of pixels corresponding thereto with a sequential delay of one row period (See paragraph [0085] and FIGS. 19-26A: SCCLKB1 is output beginning at the period PC then the data write period begins at the period 1; See FIG. 5: there is a delay of one row period 1H between PRE1 and the outputting of scan signal; The remaining shift registers of the shift register group each output the received first waveform to the row of pixels corresponding thereto with a sequential delay of one row period 1H in the same manner as the first shift register STG1 of the first shift register group, as discussed above), and
wherein each frame period includes Q row periods Tl of which each has a same length (See paragraph [0085] and FIGS. 19-26A: each frame period includes Q (32) row periods Tl (H) of which each has a same length).

Regarding Claim 19, Takasugi teaches:
The driving control method according to claim 18, wherein 
in each frame period, the second level pulse for controlling the writing of the data voltage is first provided to the first shift register group (See for example FIG. 19A: the second level pulse for controlling the writing of the data voltage is first provided to the first shift register group, as illustrated by the first second level pulse of SCLKA1), and then, for each of the second to N-th shift register groups, when time m*Tl elapses from a beginning of providing the second level pulse for controlling the writing of the data voltage to a immediately previous shift register group with regard to the shift register group, the second level pulse for controlling the writing of the data voltage is provided to the shift register group (See FIG. 19A and paragraph [0085]: time m*T1 elapses (16H) from a beginning of providing the second level pulse for controlling the writing of the data voltage to a immediately previous shift register group), 
where m is the number of shift registers in the immediately previous shift register group with regard to the shift register group (See FIG. 18: m = 16 is the number of shift registers in the immediately previous shift register group (group A) with regard to the shift register group (group B)), and Tl is a delay from receiving a waveform to starting outputting the waveform for each shift register (See paragraph [0085] and FIGS. 19-26A: SCCLK is output beginning at the period PC then the data write period begins at the period 1; See FIG. 5: there is a delay of one row period 1H between PRE1 and the outputting of scan signal. Theerefore, as discussed above T1 (H) is a delay from receiving a waveform to starting outputting the waveform for each shift register).

Regarding Claim 20, Takasugi teaches:
The driving control method according to claim 19, wherein the step of determining a k-th waveform provided only to a k-th shift register group for the frame period of the current frame, according to a first waveform provided only to the first shift register group for a frame period of a previous frame and the first waveform provided only to the first shift register group for the frame period of the current frame (See the above discussion of this step with regard to claim 18), comprises:
the k-th waveform comprising a first portion and a second portion following the first portion (See FIG. 27 and paragraph [0083], lines 9-11: the k-th waveform of the current frame (frame #3) corresponds to GCLK3, which, as shown in FIG. 22A, comprises a first portion and a second portion following the first portion), the first portion of the k-th waveform being composed of a last p/Q of the first waveform provided only to the first shift register group for the frame period of the previous frame (See FIG. 17 and paragraph [0083], lines 4-6: the previous frame corresponds to frame #1, and therefore corresponds to GCLK1 shown in FIG. 19A) (See annotated FIGS. 22A and 19A below: the first portion of the k-th waveform being composed of a last p/Q of the first waveform provided only to the first shift register group for the frame period of the previous frame), and the second portion of the k-th waveform being composed of a first (1-p/Q) of the first waveform provided only to the first shift register group for the frame period of the current frame (See annotated FIGS. 22A and 19A below: the second portion of the k-th waveform being composed of a first (1-p/Q) of the first waveform provided only to the first shift register group for the frame period of the current frame), where p is the number of shift registers comprised in the first to (k-1)-th shift register groups (See FIG. 18: p = 16 and Q = 32. Therefore, p/Q = 1/2 and 1-p/Q = 1/2).

    PNG
    media_image1.png
    411
    918
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    435
    911
    media_image2.png
    Greyscale

Regarding Claim 21, Takasugi teaches:
The driving control method according to claim 20, further comprising steps of, after the step of determining a first waveform provided only to a first shift register group for a frame period of a current frame according to the luminance parameter (See the above discussion of this step with regard to claim 18):
determining whether the luminance parameter of the current frame is equal to the luminance parameter of the previous frame (See paragraph [0093]: determining the timing of BDI corresponds to determining whether the luminance parameter of the current frame is equal to the luminance parameter of the previous frame), if a result of the determining is negative (See paragraph [0094]: in the process shown in FIG. 27, the timing controller 200 determines that the luminance parameter of the current frame (Frame #3) is not equal to the luminance parameter of the previous frame (Frame #1) by outputting GCLK3 and GCLK1, respectively, corresponding to different luminance parameters), performing the step of determining a k-th waveform provided only to a k-th shift register group for the frame period of the current frame, according to a first waveform provided only to the first shift register group for a frame period of a previous frame and the first waveform provided only to the first shift register group for the frame period of the current frame (See the above discussion of this step with regard to claim 18), and
if the result of the determining is positive (Examiner’s note: due to the use of the term “if”, the Examiner is interpreting the limitation as not being a necessary step unless the condition of the “if” statement is met in the reference), determining the k-th waveform provided only to the k-th shift register group for the frame period of the current frame, according to the first waveform provided only to the first shift register group for the frame period of the current frame (See paragraph [0094]: in the process shown in FIG. 27, the timing controller 200 always determines that the luminance parameter of the current frame (Frame #3) is not equal to the luminance parameter of the previous frame (Frame #1) by outputting GCLK3 and GCLK1, respectively, corresponding to different luminance parameters. Therefore, Takasugi does not need to meet the conditions of this step because the result of the determining is always negative). 

Regarding Claim 22, Takasugi teaches:
The driving control method according to claim 21, wherein the step of determining the k-th waveform provided only to the k-th shift register group for the frame period of the current frame, according to the first waveform provided only to the first shift register group for the frame period of the current frame (See the above discussion of this step with regard to claim 18), comprises:
the k-th waveform comprising a third portion and a fourth portion following the third portion, the third portion of the k-th waveform being composed of a last p/Q of the first waveform provided only to the first shift register group for the frame period of the current frame, and the fourth portion of the k-th waveform being composed of a first (1-p/Q) of the first waveform provided only to the first shift register group for the frame period of the current frame (See annotated FIG. 22A below: the k-th waveform comprising a third portion and a fourth portion following the third portion, the third portion of the k-th waveform being composed of a last p/Q of the first waveform provided only to the first shift register group for the frame period of the current frame, and the fourth portion of the k-th waveform being composed of a first (1-p/Q) of the first waveform provided only to the first shift register group for the frame period of the current frame).

    PNG
    media_image3.png
    435
    911
    media_image3.png
    Greyscale

Regarding Claim 24, Takasugi teaches:
A driving control circuit (FIG. 1: 200 and 400) of a display panel, the display panel (FIG. 1), the display panel comprising a display area (AA) (See FIG. 1 and paragraph [0032]) having a plurality of rows (HL1 – HL(n)) of pixels (P) (See FIG. 1 and paragraph [0033]), the display area being divided into N sub-display areas, N being equal to or greater than 2 and being an integer  (See paragraph [0060] and FIG. 10: the display area is divided into N sub-display areas, where N = 2 in FIG. 10), the display panel further comprising a gate driver (FIG. 1: 500; FIG. 10: 13), the gate driver comprising N shift register groups in one-to-one correspondence with the N sub-display areas (See FIG. 15: N=2 shift register groups in one-to-one correspondence with the N sub-display areas (region A and region B)), each shift register group comprising a plurality of shift registers (ST) which are cascaded and in one-to-one correspondence with a plurality of rows of pixels within the corresponding sub-display area  (See FIG. 15: the shift register groups are in one-to-one correspondence with a plurality of rows of pixels within the corresponding sub-display area), each shift register being configured to output a waveform (See paragraph [0068]: each shift register ST outputs a waveform (a gate signal)) comprising a first level for controlling a row of pixels corresponding to the shift register to emit light (See paragraph [0057] and FIG. 3: a first level corresponds to the level of scan1 during the light emission interval Te, controlling a row of pixels corresponding to the shift register to emit light) and a second level for controlling the row of pixels corresponding to the shift register to not emit light (See paragraph [0056] and FIG. 3: a second level corresponds to the level of scan1 during the programming interval Tp, controlling the row of pixels corresponding to the shift register to not emit light), wherein the driving control circuit is configured to provide a driving control signal to the display panel (See paragraphs [0031] and [0035]: timing controller 200 and level shifter 400 are configured to provide a driving control signal (one of the signals GCLK1-GCLK8 or DATA) to the display panel), and the driving control circuit comprises:
a first receiving sub-circuit (See FIG. 1: the Examiner is interpreting a first receiving sub-circuit as being a portion of the timing controller 200) configured to receive (See paragraph [0035] and [0039], lines 1-10: the timing controller 200 receives image data DATA) a luminance parameter (See paragraph [0036] and [0096]: the timing of the (black data insertion (BDI) driving corresponds to a luminance parameter);
a first waveform determining sub-circuit (See FIG. 1: the Examiner is interpreting a first waveform determining sub-circuit as being a portion of the timing controller 200) configured to determine a first waveform provided only to a first shift register group (See paragraph [0061], lines 1-14: CLKA corresponds to an i-th waveform provided only to a first shift register group) for a frame period of a current frame according to the luminance parameter (See paragraph [0094] and FIG. 27: for a frame period of a current frame, the first waveform is provided according to the luminance parameter (the timing of BDI). Specifically, the first waveform (CLKA) is determined based on the selected clock signal group applied to the current frame. The current frame may be any of the frames after frame #1 in FIG. 27), the first waveform comprising a second level pulse (See paragraph [0072]: SCCLK for group A corresponds to the first waveform, where the first waveform comprises a second level pulse during PC in FIGS. 19-26A) for controlling a writing of a data voltage (See paragraph [0056] and FIG. 3: the second level pulse of SCCLK controls SCAN to writing a data voltage) and at least one second level pulse thereafter (See paragraph [0072]: SCCLK for group A corresponds to the first waveform, where the first waveform comprises at least one second level pulse during BDI in FIGS. 19-26A) for adjusting luminance, and different luminance parameters corresponding to different first waveforms (See paragraph [0095]: the timing of BDI is for adjusting luminance, and different luminance parameters (different timings of BDI) corresponding to different first waveforms, as shown in FIGS. 19-26A);
a second waveform determining sub-circuit (See FIG. 1: the Examiner is interpreting a second waveform determining sub-circuit as being a portion of the timing controller 200) configured to determine a k-th waveform provided only to a k-th shift register group (See paragraph [0061], lines 1-14: CLKB corresponds to an k-th waveform provided only to a k-th shift register group) for the frame period of the current frame (See paragraph [0094] and FIG. 27: the current frame may be any of the frames after frame #1 in FIG. 27), according to a first waveform provided only to the first shift register group for a frame period of a previous frame (See paragraph [0094]: since the k-th waveform depends on the selection of a different clock signal group than the previous frame, it depends on a first waveform provided only to the first shift register group for a frame period of a previous frame (dictated by the clock signal group of the previous frame), where the previous frame is a one of the frames prior to the current frame after frame #1) and the first waveform provided only to the first shift register group for the frame period of the current frame (See paragraph [0063]: since the phases of the clock group A the clock group B are separated from each other, the k-th waveform depends on the first waveform provided only to the first shift register group for the frame period of the current frame, so that the phase of the kth waveform is appropriately separated from the first waveform), where N≥k≥2 and k is an integer (The Examiner is interpreting k=2);
an output sub-circuit (See FIG. 1 and paragraph [0042]: the Examiner is interpreting a second waveform determining sub-circuit as being a portion of level shifter 400) configured to, for the frame period of the current frame, provide the determined first waveform only to the first shift register group, and provide, from k=2 to k=N, the determined k-th waveform only to the k-th shift register group (See FIGS. 19-26A, showing for the frame period of the current frame, providing the determined first waveform (belonging to group A) only to the first shift register group, and providing, from k=2 to k=N, the determined k-th waveform (belonging to group B) only to the k-th shift register group) (See FIG. 15, showing the determined first waveform CLKA only being provided to the first shift register group, and providing, from k=2 to k=N, the determined k-th waveform CLKB only to the k-th shift register group), 
wherein the sub-display area corresponding to the first shift register group to the sub-display area corresponding to the N-th shift register are sequentially arranged in a column direction (See FIG. 10, showing that the sub-display area region A corresponding to the first shift register group to the sub-display area region B corresponding to the N-th shift register are sequentially arranged in a column direction), and the plurality of rows of pixels in each sub-display area are sequentially and consecutively arranged in the column direction (See FIG. 1, showing that the plurality of rows of pixels HL1 – HL(n) in each sub-display area are sequentially and consecutively arranged in the column direction), 

wherein the step of providing the first waveform only to the first shift register group for the frame period of the current frame (See the above discussion of this step) comprises: providing the first waveform to a first shift register of the first shift register group (See FIG. 15: the first waveform CLKA is provided to a first shift register STG1 of the first shift register group), the first shift register of the first shift register group outputting the received first waveform only to the row of pixels corresponding thereto (See paragraph [0070], lines 1-7 and FIG. 15: the first shift register STG1 of the first shift register group outputs the received first waveform only to the row of pixels corresponding thereto as SCAN(i)) with a delay of one row period (See paragraph [0085] and FIGS. 19-26A: SCCLKA1 is output beginning at the period PC then the data write period begins at the period 1; See FIG. 5: there is a delay of one row period 1H between PRE1 and the outputting of scan signal), and then remaining shift registers of the first shift register group each outputting the received first waveform only to the row of pixels corresponding thereto (See paragraph [0070], lines 1-7 and FIG. 16: remaining shift registers of the first shift register group each outputting the received first waveform only to the row of pixels corresponding thereto in the same manner as the first shift register STG1 of the i-th shift register group, as discussed above) with a sequential delay of one row period (See paragraph [0085] and FIGS. 19-26A: SCCLKA1 is output beginning at the period PC then the data write period begins at the period 1; See FIG. 5: there is a delay of one row period 1H between PRE1 and the outputting of scan signal; The remaining shift registers of the shift register group each output the received first waveform to the row of pixels corresponding thereto with a sequential delay of one row period 1H in the same manner as the first shift register STG1 of the first shift register group, as discussed above), 
wherein the step of providing, from k=2 to k=N, the k-th waveform only to the k-th shift register group for the frame period of the current frame (See the above discussion of this step) comprises: providing the k-th waveform to a first shift register of the k-th shift register group (See FIG. 15: the k-th waveform CLKB is provided to a first shift register STGn-1 of the k-th shift register group), the first shift register of the k-th shift register group outputting the received k-th waveform only to the row of pixels corresponding thereto (See paragraph [0070], lines 1-7 and FIG. 15: the first shift register STG1 of the k-th shift register group outputting the received k-th waveform only to the row of pixels corresponding thereto as SCAN(i)) with a delay of one row period (See paragraph [0085] and FIGS. 19-26A: SCCLKB1 is output beginning at the period PC then the data write period begins at the period 1; See FIG. 5: there is a delay of one row period 1H between PRE1 and the outputting of scan signal), and then remaining shift registers of the k-th shift register group each outputting the received k-th waveform only to the row of pixels corresponding thereto with a sequential delay of one row period (See paragraph [0085] and FIGS. 19-26A: SCCLKB1 is output beginning at the period PC then the data write period begins at the period 1; See FIG. 5: there is a delay of one row period 1H between PRE1 and the outputting of scan signal; The remaining shift registers of the shift register group each output the received first waveform to the row of pixels corresponding thereto with a sequential delay of one row period 1H in the same manner as the first shift register STG1 of the first shift register group, as discussed above), and
wherein each frame period includes Q row periods Tl of which each has a same length (See paragraph [0085] and FIGS. 19-26A: each frame period includes Q (32) row periods Tl (H) of which each has a same length).

Regarding Claim 25, Takasugi teaches:
The driving control circuit according to claim 24, further comprising a second receiving sub-circuit (See FIG. 1: the Examiner is interpreting a second receiving sub-circuit as being a portion of the timing controller 200) configured to receive a full-screen display mode instruction (See paragraph [0035]: one of the timing signals such as a vertical synchronization signal Vsync, a horizontal synchronization signal Hsync, a data enable signal DE corresponds to a full-screen display mode instruction; See also FIG. 4, showing a full-screen display mode) , wherein the full-screen display mode instruction specifies that:
in each frame period, the second level pulse for controlling the writing of the data voltage is first provided to the first shift register group (See for example FIG. 19A: the second level pulse for controlling the writing of the data voltage is first provided to the first shift register group, as illustrated by the first second level pulse of SCLKA1), and then, for each of the second to N-th shift register groups, when time m*Tl elapses from a beginning of providing the second level pulse for controlling the writing of the data voltage to a immediately previous shift register group with regard to the shift register group, the second level pulse for controlling the writing of the data voltage is provided to the shift register group (See FIG. 19A and paragraph [0085]: time m*T1 elapses (16H) from a beginning of providing the second level pulse for controlling the writing of the data voltage to a immediately previous shift register group), 
where m is the number of shift registers in the immediately previous shift register group with regard to the shift register group (See FIG. 18: m = 16 is the number of shift registers in the immediately previous shift register group (group A) with regard to the shift register group (group B)), and Tl is a delay from receiving a waveform to starting outputting the waveform for each shift register (See paragraph [0085] and FIGS. 19-26A: SCCLK is output beginning at the period PC then the data write period begins at the period 1; See FIG. 5: there is a delay of one row period 1H between PRE1 and the outputting of scan signal. Theerefore, as discussed above T1 (H) is a delay from receiving a waveform to starting outputting the waveform for each shift register).

Regarding Claim 26, Takasugi teaches:
The driving control circuit according to claim 25, wherein determining a k-th waveform provided only to a k-th shift register group for the frame period of the current frame, according to a first waveform provided only to the first shift register group for a frame period of a previous frame and the first waveform provided only to the first shift register group for the frame period of the current frame (See the above discussion of this step with regard to claim 24), comprises:
the k-th waveform comprising a first portion and a second portion following the first portion (See FIG. 27 and paragraph [0083], lines 9-11: the k-th waveform of the current frame (frame #3) corresponds to GCLK3, which, as shown in FIG. 22A, comprises a first portion and a second portion following the first portion), the first portion of the k-th waveform being composed of a last p/Q of the first waveform provided only to the first shift register group for the frame period of the previous frame (See FIG. 17 and paragraph [0083], lines 4-6: the previous frame corresponds to frame #1, and therefore corresponds to GCLK1 shown in FIG. 19A) (See annotated FIGS. 22A and 19A below: the first portion of the k-th waveform being composed of a last p/Q of the first waveform provided only to the first shift register group for the frame period of the previous frame), and the second portion of the k-th waveform being composed of a first (1-p/Q) of the first waveform provided only to the first shift register group for the frame period of the current frame (See annotated FIGS. 22A and 19A below: the second portion of the k-th waveform being composed of a first (1-p/Q) of the first waveform provided only to the first shift register group for the frame period of the current frame), where p is the number of shift registers comprised in the first to (k-1)-th shift register groups (See FIG. 18: p = 16 and Q = 32. Therefore, p/Q = 1/2 and 1-p/Q = 1/2).

    PNG
    media_image1.png
    411
    918
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    435
    911
    media_image2.png
    Greyscale



Regarding Claim 27, Takasugi teaches:
The driving control circuit according to claim 26, wherein the second waveform determining sub-circuit is further configured to:
determine whether the luminance parameter of the current frame is equal to the luminance parameter of the previous frame  (See paragraph [0093]: determining the timing of BDI corresponds to determining whether the luminance parameter of the current frame is equal to the luminance parameter of the previous frame), if a result of the determining is negative (See paragraph [0094]: in the process shown in FIG. 27, the timing controller 200 determines that the luminance parameter of the current frame (Frame #3) is not equal to the luminance parameter of the previous frame (Frame #1) by outputting GCLK3 and GCLK1, respectively, corresponding to different luminance parameters), performing the step of determining a k-th waveform provided only to a k-th shift register group for the frame period of the current frame, according to a first waveform provided only to the first shift register group for a frame period of a previous frame and the first waveform provided only to the first shift register group for the frame period of the current frame (See the above discussion of this step with regard to claim 18), and 
if the result of the determining is positive (Examiner’s note: due to the use of the term “if”, the Examiner is interpreting the limitation as not being a necessary step unless the condition of the “if” statement is met in the reference), determine the k-th waveform provided only to the k-th shift register group for the frame period of the current frame, according to the first waveform provided only to the first shift register group for the frame period of the current frame (See paragraph [0094]: in the process shown in FIG. 27, the timing controller 200 always determines that the luminance parameter of the current frame (Frame #3) is not equal to the luminance parameter of the previous frame (Frame #1) by outputting GCLK3 and GCLK1, respectively, corresponding to different luminance parameters. Therefore, Takasugi does not need to meet the conditions of this step because the result of the determining is always negative).

Regarding Claim 28, Takasugi teaches:
The driving control circuit according to claim 27, wherein determining the k-th waveform provided only to the k-th shift register group for the frame period of the current frame, according to the first waveform provided only to the first shift register group for the frame period of the current frame (See the above discussion of this step with regard to claim 24), comprises:
the k-th waveform comprising a third portion and a fourth portion following the third portion, the third portion of the k-th waveform being composed of a last p/Q of the first waveform provided only to the first shift register group for the frame period of the current frame, and the fourth portion of the k-th waveform being composed of a first (1-p/Q) of the first waveform provided only to the first shift register group for the frame period of the current frame (See annotated FIG. 22A below: the k-th waveform comprising a third portion and a fourth portion following the third portion, the third portion of the k-th waveform being composed of a last p/Q of the first waveform provided only to the first shift register group for the frame period of the current frame, and the fourth portion of the k-th waveform being composed of a first (1-p/Q) of the first waveform provided only to the first shift register group for the frame period of the current frame).


    PNG
    media_image3.png
    435
    911
    media_image3.png
    Greyscale


Regarding Claim 37, Takasugi teaches:
A display device (FIG. 1) comprising a display panel (FIG. 1: 100) and the driving control circuit (FIG. 1: 200 and 400) according to claim 24, wherein the driving control circuit provides the driving control signal to the display panel (See paragraphs [0031] and [0035]: timing controller 200 and level shifter 400 are configured to provide a driving control signal (one of the signals GCLK1-GCLK8 or DATA) to the display panel).

Regarding Claim 38, Takasugi teaches:
The driving control method according to claim 18, wherein the k-th waveform in the frame period of the current frame for driving only the plurality of consecutive rows of pixels within the sub-display area corresponding to the k-th shift register group (See FIG. 15: the k-th waveform (CLKB) in the frame period of the current frame for driving only the plurality of consecutive rows of pixels within the sub-display area corresponding to the k-th shift register group (group B) because CLKB is only provided to the shift registers in group B, which for driving only the plurality of consecutive rows of pixels within the sub-display area (region B) corresponding to the k-th shift register group) is determined according to the first waveform, in the frame periods of both of the previous frame (See paragraph [0094]: since the k-th waveform depends on the selection of a different clock signal group than the previous frame, it depends on a first waveform provided only to the first shift register group for a frame period of a previous frame (dictated by the clock signal group of the previous frame), where the previous frame is a one of the frames prior to the current frame after frame #1) and the current frame (See paragraph [0063]: since the phases of the clock group A the clock group B are separated from each other, the k-th waveform depends on the first waveform provided only to the first shift register group for the frame period of the current frame, so that the phase of the kth waveform is appropriately separated from the first waveform), for driving only the plurality of consecutive rows of pixels within the sub-display area corresponding to the first shift register group (See FIG. 15: the first waveform (CLKAA) is for driving only the plurality of consecutive rows of pixels within the sub-display area (region A) corresponding to the first shift register group (group A) because CLKA is only provided to the shift registers in group A, which for driving only the plurality of consecutive rows of pixels within the sub-display area corresponding to the first shift register group).

Regarding Claim 39, Takasugi teaches:
The driving control circuit according to claim 24, wherein the k-th waveform in the frame period of the current frame for driving only the plurality of consecutive rows of pixels within the sub-display area corresponding to the k-th shift register group (See FIG. 15: the k-th waveform (CLKB) in the frame period of the current frame for driving only the plurality of consecutive rows of pixels within the sub-display area corresponding to the k-th shift register group (group B) because CLKB is only provided to the shift registers in group B, which for driving only the plurality of consecutive rows of pixels within the sub-display area (region B) corresponding to the k-th shift register group) is determined according to the first waveform, in the frame periods of both of the previous frame (See paragraph [0094]: since the k-th waveform depends on the selection of a different clock signal group than the previous frame, it depends on a first waveform provided only to the first shift register group for a frame period of a previous frame (dictated by the clock signal group of the previous frame), where the previous frame is a one of the frames prior to the current frame after frame #1) and the current frame (See paragraph [0063]: since the phases of the clock group A the clock group B are separated from each other, the k-th waveform depends on the first waveform provided only to the first shift register group for the frame period of the current frame, so that the phase of the kth waveform is appropriately separated from the first waveform), for driving only the plurality of consecutive rows of pixels within the sub-display area corresponding to the first shift register group (See FIG. 15: the first waveform (CLKAA) is for driving only the plurality of consecutive rows of pixels within the sub-display area (region A) corresponding to the first shift register group (group A) because CLKA is only provided to the shift registers in group A, which for driving only the plurality of consecutive rows of pixels within the sub-display area corresponding to the first shift register group).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Takasugi in view of Eom (US 20110193892 A1).

Regarding Claim 23, Takasugi does not explicitly teach:
The driving control method according to claim 18, further comprising steps of:
receiving a partial display mode instruction that specifies sub-display areas for displaying and sub-display areas for not displaying;
sequentially providing second level pulses to shift register groups corresponding to the sub- display areas for displaying; and
providing a continuous second level to shift register groups corresponding to the sub-display areas for not displaying.
However, in the same field of endeavor, display devices (Eom, paragraph [0003]), Eom teaches:
receiving a partial display mode instruction (See paragraph [0068]: ESR and PTA correspond to a partial display mode instruction that is received) that specifies sub-display areas for displaying and sub-display areas for not displaying (See FIG. 3: sub-display areas for displaying DA and sub-display areas for not displaying NDA);
sequentially providing second level pulses to shift register groups (See FIG. 4: shift register groups made up of 510 and 520) corresponding to the sub- display areas for displaying (See paragraph [0067], last eight lines: CLK1 and CLK2 are sequentially provided to shift register groups in a normal driving mode); and
providing a continuous second level to shift register groups corresponding to the sub-display areas for not displaying (See paragraph [0067], last eight lines: CLK1 and CLK2 maintained at the high voltage level under the partial driving mode).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the driving control method (as taught by Takasugi) by including the additional claimed steps (as taught by Eom). Doing so would reduce power consumption (See Eom, paragraph [0036]).

Regarding Claim 29, Takasugi does not explicitly teach:
The driving control circuit according to claim 24, further comprising:
a third receiving sub-circuit configured to receive a partial display mode instruction that specifies sub-display areas for displaying and sub-display areas for not displaying, and
wherein the output sub-circuit is further configured to sequentially provide second level pulses to shift register groups corresponding to the sub-display areas for displaying, and to provide a continuous second level to shift register groups corresponding to the sub-display areas for not displaying.
However, in the same field of endeavor, display devices (Eom, paragraph [0003]), Eom teaches:
a third receiving sub-circuit (See paragraph [0064]; Therefore, 400 includes a third receiving sub-circuit that receives IS, which includes a partial display mode instruction) configured to receive a partial display mode instruction (See paragraph [0068]: ESR and PTA correspond to a partial display mode instruction that is received) that specifies sub-display areas for displaying and sub-display areas for not displaying (See FIG. 3: sub-display areas for displaying DA and sub-display areas for not displaying NDA);
wherein an output sub-circuit (See paragraph [0066]: 400 includes an output sub-circuit outputting CLK1 and CLK2 in CONT3) is configured to sequentially provide second level pulses to shift register groups (See FIG. 4: shift register groups made up of 510 and 520) corresponding to the sub- display areas for displaying (See paragraph [0067], last eight lines: CLK1 and CLK2 are sequentially provided to shift register groups in a normal driving mode), and to provide a continuous second level to shift register groups corresponding to the sub-display areas for not displaying (See paragraph [0067], last eight lines: CLK1 and CLK2 maintained at the high voltage level under the partial driving mode).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the driving control circuit (as taught by Takasugi) by including the additional claimed sub-circuits (as taught by Eom). Doing so would reduce power consumption (See Eom, paragraph [0036]).

Response to Arguments
Applicant's arguments filed 11/23/2022 have been fully considered but they are not persuasive in part and moot on the grounds of new rejections.
	Applicant argues (Remarks, pages 20-23) that Lin does not teach the amended limitations of the independent claims. These arguments are respectfully moot on the grounds of new rejections. Specifically, Lin is no longer relied upon in the above rejections, and Takasugi is now relied upon as the primary reference to rejection the independent claims.
	Applicant argues (Remarks, pages 22-23): “Based on the above, Lin fails to disclose or teach at least the above features as recited in the amended claim 18, and there is no any reference document recited by the Examiner can remedy the aforementioned deficiencies of Lin, thus the amended claim 18 is patentable over the reference documents recited by the Examiner”. The Examiner respectfully disagrees. Specifically, the Examiner submits that Takasugi, as mapped to the claims in the above rejections, teaches all of the limitations of the amended claims. Applicant has provided no further argument regarding Takasugi that would refute the above claim mapping.
For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	SAKAI; Tamotsu (US-20190371236-A1): pertinent for its disclosure of the driving of groups of shift registers (See FIG. 12 and paragraph [0092]).
	Li; Chung-Lung (US-20090179875-A): pertinent for its disclosure of the driving of groups of shift registers (See FIG. 2A and paragraph [0048]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692